Case 2:21-ap-01021-ER           Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10                Desc
                                 Main Document Page 1 of 13




                                                                  FILED & ENTERED

                                                                           JUN 15 2021

                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY gonzalez DEPUTY CLERK




                  UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                                LOS ANGELES DIVISION


 In re:    Anthony Joseph Kassas, Debtor.    Case No.:    2:19-bk-24457-ER
                                             Adv. No.:    2:21-ap-01021-ER
 Anthony Joseph Kassas,
                                    Plaintiff, MEMORANDUM REGARDING
                                               CERTIFICATION FOR DIRECT APPEAL
                      v.
                                               TO NINTH CIRCUIT COURT OF
 The State Bar of California,                  APPEALS OF JUDGMENT OF NON-
                                   Defendant. DISCHARGEABILITY
                                             [RELATES TO DOC. NOS. 41–42]

                                             Date:       May 19, 2021
                                             Time:       11:00 a.m.
                                             Location:   Ctrm. 1568
                                                         Roybal Federal Building
                                                         255 East Temple Street
                                                         Los Angeles, CA 90012

I. Introduction
    Concurrently with the issuance of this Memorandum Regarding Certification for Direct
Appeal to Ninth Circuit Court of Appeals of Judgment of Non-Dischargeability (the
“Certification Memorandum”), the Court has entered a Memorandum of Decision Finding that
Indebtedness Owed to the Client Security Fund of the State Bar of California is Non-
Dischargeable in Bankruptcy [Doc. No. 41] (the “Memorandum”), a corresponding Judgment of
Non-Dischargeability [Doc. No. 42] (the “Judgment”), and an Order Certifying Direct Appeal to
the Ninth Circuit Court of Appeals of Judgment of Non-Dischargeability (the “Certification
Case 2:21-ap-01021-ER         Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10                Desc
                               Main Document Page 2 of 13



Order”). For the reasons set forth in this Certification Memorandum—which is the document
required by Bankruptcy Rules 8006(b) and (e)(1)1—the Court, on its own motion, certifies a
direct appeal of the Judgment to the Ninth Circuit Court of Appeals (the “Ninth Circuit”).
    Bankruptcy Rule 8006(e)(1) requires that when making a certification on its own motion, the
Court provide in a memorandum accompanying that certification the information required by
Bankruptcy Rule 8006(f)(2)(A)–(D). That subdivision provides that a certification shall include
the following information:

       A) the facts necessary to understand the question presented;
       B) the question itself;
       C) the relief sought;
       D) the reasons why the direct appeal should be allowed, including why a circumstance
          specified in 28 U.S.C. § 158(d)(2)(A)(i)–(iii) applies; and
       E) a copy of the judgment, order, or decree and any related opinion or memorandum.

Bankruptcy Rule 8006(f)(2)(A)–(E).
    A copy of the Judgment is attached hereto as Exhibit A, and a copy of the Memorandum
containing the reasons for entry of the Judgment is attached hereto as Exhibit B. The facts
necessary to understand the question presented, the question itself, the relief sought, and the
reasons why the appeal should be allowed follow.

II. Facts Necessary to Understand the Question Presented
    On December 11, 2019, Anthony Joseph Kassas (“Kassas”) filed a voluntary Chapter 7
petition. On March 16, 2020, Kassas received a discharge.
    Kassas was disbarred from the practice of law on January 15, 2014. Kassas owes the State
Bar of California (the “State Bar”) in excess of $2,090,096.32 as a result of payments made by
the State Bar’s Client Security Fund (the “CSF”) to victims of Kassas’s misconduct as an
attorney (such debt, the “CSF Debt”).
    In the Judgment and Memorandum, the Court found that the CSF Debt is non-dischargeable
pursuant to 11 U.S.C. § 523(a)(7).

III. Question Presented
    Is indebtedness arising from a disbarred attorney’s obligation to reimburse the State Bar for
payments made by the CSF to victims of that attorney’s misconduct while practicing law non-
dischargeable under 11 U.S.C. § 523(a)(7)?

IV. Relief Sought
   Kassas will seek reversal of the Judgment’s finding that the CSF Debt is non-dischargeable
pursuant to 11 U.S.C. § 523(a)(7). The State Bar will seek affirmance of that finding.

1
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532
Case 2:21-ap-01021-ER          Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10                 Desc
                                Main Document Page 3 of 13



V. Reasons Why Direct Appeal Should Be Allowed
    In certifying a direct appeal on its own motion, the Court is directed to state whether any of
the circumstances set forth in 28 U.S.C. § 158(d)(2)(A)(i)–(iii) exist. Section 158(d)(2)(A)(i)
provides that a direct appeal may be warranted if the judgment “involves a matter of public
importance” or if the judgment “involves a question of law as to which there is no controlling
decision of the court of appeals for the circuit.”
    Both circumstances apply here. The Ninth Circuit has not determined whether obligations
owed to the Client Security Fund are dischargeable in bankruptcy. See Albert-Sheridan v. State
Bar of California (In re Albert-Sheridan), 960 F.3d 1188, 1194 n. 5 (9th Cir. 2020), cert. denied
sub nom. Albert-Sheridan v. State Bar of California, 141 S. Ct. 1090, 208 L. Ed. 2d 542 (2021),
and cert. denied sub nom. State Bar of California v. Albert-Sheridan, 141 S. Ct. 1124, 208 L. Ed.
2d 563 (2021) (“The California Supreme Court alternatively ordered Albert to reimburse the
State Bar's Client Security Fund, ‘to the extent of any payment from the Fund to the payees, in
accordance with section 6140.5.’ In re Albert on Discipline, 2017 Cal. LEXIS 9745, at *1. The
State Bar established a Client Security Fund to relieve or mitigate pecuniary losses caused by an
attorney's dishonest conduct. Cal. Bus. & Prof. Code § 6140.5(a). Some courts have considered
reimbursements to the Client Security Fund to be payable to the government. See In re Phillips,
2010 WL 4916633, at *5 (C.D. Cal. Dec. 1, 2010); Brookman v. State Bar, 46 Cal.3d 1004, 251
Cal.Rptr. 495, 760 P.2d 1023 (1988). Nevertheless, the record does not show that any Client
Security Fund payments were disbursed to Orange Park Boulevard in this case. Accordingly, that
issue is not before us.”).
    The issue of the dischargeability of obligations owed to the Client Security Fund is a matter
of public importance. Whether Client Security Fund obligations are dischargeable will affect the
size of the Client Security Fund and its ability to compensate victims of attorney misconduct.
The issue has arisen in at least two other cases in this district2 and is likely to continue to arise.
    Kassas also intends to appeal the Judgment’s finding that debt arising from his obligation to
reimburse the State Bar for the costs of his disciplinary proceeding is non-dischargeable. Kassas
acknowledges that such debt is non-dischargeable under State Bar of Cal. v. Findley (In re
Findley), 593 F.3d 1048, 1054 (9th Cir. 2010), but intends to seek reconsideration of Findley on
appeal. Kassas’s stated desire to overturn Findley played no part in the Court’s decision to certify
a direct appeal. The Court’s certification decision is based solely on the issue of the non-
dischargeability of the CSF Debt.
                                                  ###




      Date: June 15, 2021




2
 See State Bar of California v. Roark [Adv. No. 6:21-ap-01046-WJ] and Lenore LuAnn Albert-
Sheridan v. State Bar of California et al. [Adv. No. 8:18-ap-01065-SC].
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                         Main Document Page 4 of 13



                           Exhibit A—Judgment
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                         Main Document Page 5 of 13
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                         Main Document Page 6 of 13



                         Exhibit B—Memorandum
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                         Main Document Page 7 of 13
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                         Main Document Page 8 of 13
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                         Main Document Page 9 of 13
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                        Main Document Page 10 of 13
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                        Main Document Page 11 of 13
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                        Main Document Page 12 of 13
Case 2:21-ap-01021-ER   Doc 43 Filed 06/15/21 Entered 06/15/21 10:23:10   Desc
                        Main Document Page 13 of 13
